Opinión concurrente del
Juez Asociado Señor Negrón García,
a la cual se unen los Jueces Asociados Señores Rebollo López y Alonso Alonso.
) — I
El 26 de junio de 1989 la Comisión de Investigación, Proce-samiento y Apelación (Comisión) emitió una resolución mediante la cual aumentó a cinco (5) meses la sanción de treinta (30) días de suspensión de empleo y sueldo que el Superintendente de la Policía le había impuesto previamente al policía Víctor Pérez Acevedo. En su dictamen la Comisión consignó que antes de una revisión judicial era menester —con carácter jurisdiccional— la presentación de una reconsideración ante ella en el término de *829treinta (30) días. Advirtió que si la consideraba, el término para dicha revisión quedaba interrumpido, no así si la rechazaba de plano.
A tenor con esos señalamientos —que respondían a las disposiciones originales de la Sec. 3.15 de la Ley Núm. 170 de 12 de agosto de 1988, denominada Ley de Procedimiento Adminis-trativo Uniforme, 3 L.P.R.A. sec. 2165 — Pérez Acevedo presentó el 13 de julio una moción de reconsideración.(1) La Comisión la declaró sin lugar el 1ro de agosto (copia de su notificación fue archivada en autos el 8 de agosto).
Inconforme, Pérez Acevedo presentó recurso de revisión ante el Tribunal Superior, Sala de San Juan, el 14 de agosto de 1989. El 20 de diciembre el ilustrado foro de instancia (Hon. Angel G. Hermida, Juez) lo desestimó por falta de jurisdicción. Reprodu-cimos in toto su dictamen:
Vista la solicitud de revisión y su apéndice, se desestima el recurso de revisión presentado, por falta de jurisdicción. Cuando la CIPA notificó al ahora recurrente su decisión de 26 de junio de 1989, le advirtió que tenía un plazo de 30 días para presentar una moción de reconsideración, y le advirtió además que si la moción de reconsideración fuese rechazada de plano se entendería que el término de 30 días para acudir en revisión al Tribunal Superior no quedaba interrumpido. Dicha advertencia fue conforme a la legis-lación vigente en dicho momento, Ley de Procedimiento Adminis-trativo Uniforme. La moción de reconsideración fue presentada el 13 de julio, a tiempo, y fue denegada de plano por la CIPA el 1ro. de agosto de 1989. Por lo tanto, el plazo para la revisión judicial nunca se interrumpió y el mismo venció 30 días después del 26 de junio, o sea el miércoles 26 de julio 1989. El recurso de revisión no fue presentado a este Tribunal hasta el 14 de agosto, 19 días después de haber vencido el plazo jurisdiccional correspondiente. Apéndice I, pág. 2.
Contra dicha sentencia acudió ante nos Pérez Acevedo. En síntesis alega que su recurso de revisión fue presentado ante el Tribunal Superior dentro del término dispuesto por la Ley de *830Procedimiento Administrativo Uniforme, 3 L.P.R.A. sec. 2101 y ss. En apoyo de su posición aduce que la See. 4.2 de dicha ley, 3 L.ER.A. see. 2172, dispone que una vez agotados los remedios administrativos, la parte afectada podrá presentar la solicitud de revisión en el término de treinta (30) días contados a partir del archivo en autos de la copia de la resolución u orden final de la agencia. Argumenta que aquí, la resolución que puso punto final a los trámites administrativos fue la de 1ro de agosto cuando se declaró sin lugar su reconsideración. En consecuencia sostiene que el término de treinta (30) días debe contarse a partir de esa notificación. En la alternativa —bajo el supuesto de que fuese correcta la interpretación del foro de instancia— nos señala que existe un conflicto insalvable entre las Secs. 3.15 y 4.2 de esta ley, 3 L.ER.A. sees. 2165 y 2172, respectivamente. A esos efectos, argumenta que la primera (Sec. 3.15) establece que la reconsideración es requisito jurisdiccional para solicitar la revi-sión judicial. Sin embargo, también dispone que la misma debe presentarse dentro del término de treinta (30) días a partir de la notificación y, una vez presentada, el foro administrativo tendrá treinta (30) días para considerarla. Si no actúa en ese término, se entenderá rechazada de plano, ante lo cual se estimará que no se interrumpió el término —de treinta (30) días— para la revisión judicial. Nos dice que bajo ese esquema legal fue que presentó su reconsideración dentro de los treinta (30) días —el 13 de julio, que vencía el 26 de julio— por lo que, tomando en cuenta que dicho trámite era de carácter jurisdiccional, tenía que esperar a que la Comisión se pronunciara sobre la misma o que transcurriera dicho término para que se estimara rechazada de plano. Como resultado, se confrontó con un dilema: de un lado los treinta (30) días vencían el 12 de agosto, y de otro lado, en ese momento ya había expirado el término para presentar la revisión, la cual vencía el 26 de julio.
Ante los textos contradictorios de estas dos (2) secciones, nos invita a que pronunciemos ineficaz la Sec. 3.15, supra, que regula lo referente a la reconsideración. Se apoya en la norma de *831hermenéutica que consigna que ante disposiciones antagónicas debe descartarse la que se aparta de los principios generales.
H-¡ f — i
Es significativo que la controversia planteada por Perez Acevedo ya había sido vislumbrada por el ilustre juez de instancia, Hon. Ángel Hermida, en su artículo titulado La Ley de Procedi-miento Administrativo Uniforme de 1988, y las Reglas para la Revisión Judicial de 1989: algunos aspectos de especial interés para los jueces, V (Núm. 2) Forum 16,20 (1989), en el cual señaló:
Como se puede ver, el plazo estatutario para la revisión judicial, a ser contado desde la fecha del archivo en autos de la copia de la notificación de la orden o resolución final de la agencia, es de sólo 30 días. Como se podrá notar al comparar dicho plazo con los dispues-tos para la moción de reconsideración a la agencia, la suma del plazo dispuesto para presentar la moción de reconsideración en sí (30 días) más el plazo para la agencia decidir si acoge o no la reconsideración (30 días) arroja un total de 60 días. Si la agencia no actúa en forma alguna durante el plazo de 30 días que tiene disponible, quedando así implícitamente denegada de plano la moción de reconsideración, el plazo para la revisión judicial no se interrumpe. Y al ello ocurrir resulta que al expirar dicho plazo, y estar maduro el caso para solicitar la revisión judicial, el plazo para la revisión en sí (que es de sólo 30 días) habrá expirado desde antes. A[u]n cuando la agencia no se tome los 30 días completos, sino que deniegue expresamente y de plano la moción de reconsideración en un plazo menor, y aun cuando el litigante tampoco se tome los 30 días completos para presentar su moción de reconsideración, sino que la presente en un plazo más corto, basta que la suma de estos dos plazos exceda de 30 días para que el plazo para la revisión judicial haya vencido efectivamente antes de que el caso esté maduro para la revisión judicial. (Énfasis suplido.)
La Asamblea Legislativa se percató del mismo problema. Para remediarlo enmendó, mediante la Ley Núm. 43 de 5 de agosto de 1989, la citada Sec. 3.15 para que leyese del modo siguiente:
*832See. 2165 — Reconsideración
La parte adversamente afectada por una resolución, u orden parcial o final podrá, dentro del término de veinte (20) días desde la fecha de archivo en autos de la notificación de la resolución u orden, presentar una moción de reconsideración de la resolución u orden. La agencia dentro de los quince (15) días de haberse presentado dicha moción deberá considerarla. Si la rechazare de plano o no actuare dentro de los quince (15) días, el término para solicitar revisión comenzará a correr nuevamente desde que se notifique dicha denegatoria o desde que expiren esos quince (15) días, según sea el caso. Si se tomare alguna determinación en su consideración, el término para solicitar revisión empezará a contarse desde la fecha en que se archiva en autos una copia de la notificación de la resolución de la agencia resolviendo definitivamente la moción cuya resolución deberá ser emitida y archi-vada en autos dentro de los noventa (90) días siguientes a la radicación de la moción. Si la agencia dejare de tomar alguna acción con relación a la moción de reconsideración dentro de los noventa (90) días de haber sido radicada una moción acogida para resolución, perderá jurisdicción sobre la misma y el término para solicitar la revisión judicial empezará a contarse a partir de la expiración de dicho término de noventa (90) días salvo que el tribunal, por justa causa, autorice a la agencia una prórroga para resolver, por un tiempo razonable.
La moción de reconsideración será jurisdiccional para poder solici-tar la revisión judicial. (Énfasis suplido.) 3 L.ER.A. see. 2165.
Ciertamente, esta enmienda resolvió el conflicto entre el texto original de las citadas Secs. 3.15 y 4.2. Según la misma, una vez presentada la moción de reconsideración en el nuevo plazo de veinte (20) días, el término para solicitar la revisión judicial queda interrumpido. Comienza a correr otra vez cuando se notifica una denegatoria a la moción o cuando transcurren quince (15) días computados desde su presentación sin que la agencia la haya considerado o cuando notifique la resolución que la resuelve.
Con esta enmienda, el legislador aclaró la confusión creada por la contradicción operacional entre las dos (2) secciones antes citadas. De ese modo salvaguardó el derecho de una parte afectada adversamente por la decisión de una agencia adminis-trativa a acudir ante el foro judicial.
*833I — I I — ! t-H
Ante este breve historial, no podemos ignorar la disyuntiva procesal con la que se confrontó el peticionario Pérez Acevedo en el ejercicio de sus derechos. Nuestra jurisprudencia es lo suficien-temente fértil como para atender justamente el conflicto estatutario que existía antes de la enmienda de 5 de agosto de 1989. Es aplicable al caso de autos la regla de interpretación expuesta en Rocafort v. Álvarez, 112 D.P.R. 563, 571 (1982), a los efectos de que “[cjonfrontamos un caso de concurrencia de normas de antinomia o contradicción irreductible, en que el intérprete ha de tener por no escrita e ineficaz, entre las disposiciones antagónicas, aquella que representa una desvia-ción de los principios generales”. (Enfasis suplido y escolios omitidos.)
Concluimos que las disposiciones de la Sec. 3.15 de la Ley de Procedimiento Administrativo Uniforme, supra, antes de ser enmendadas, constituían una evidente desviación del principio general que siempre ha permeado nuestro ordenamiento admi-nistrativo. Se ha reconocido que el derecho a la revisión judicial de las decisiones de las agencias es parte del acceso constitucional a los tribunales, incluso aun en situaciones en que las leyes guar-daban silencio al respecto. López v. Muñoz, Gobernador, 80 D.P.R. 4, 8 (1957); Rivera v. Benítez, Rector, 73 D.P.R. 377, 381-382 (1952).
Si tomamos como punto de partida la fecha en que se archivó la notificación de la resolución que declaró no ha lugar la reconsideración —8 de agosto de 1989— forzoso es concluir que el recurso de revisión del 14 de agosto de 1989 fue presentado dentro del término de treinta (30) días provisto por la ley.(2)
*834—O—

(1) El término de treinta (30) días para presentarla vencía el 26 de julio de 1989.


(2) Aparte de lo eiqmesto, notamos que al momento en que se resolvió dicha reconsideración y se presentó el recurso de revisión, había entrado en vigor la Ley Núm. 43 de 5 de agosto de 1989 (3 L.P.R.A. sec. 2165), enmendatoria de la Sec. 3.15 de la Ley de Procedimiento Administrativo Uniforme. Dicha ley enmendatoria, en su Art. 10 dispuso que la misma comenzaba a regir inmediatamente después de su aprobación.
Tratándose de una norma de carácter procesal, la misma tiene efecto retroactivo, por lo que aplicaba tanto a las acciones pendientes al momento de su vigencia como a las *834incoadas con posterioridad a la vigencia de la misma. Véase Ortiz v. Fernós López, 104 D.P.R. 851, 852 (1976).